Citation Nr: 0205765	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-29 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO)
Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left heel spur.

4.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a fracture of first thoracic 
(T1) vertebra.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 RO decision which denied service 
connection for sinusitis, a left shoulder disability, and a 
left heel spur, and which also denied an increased 
(compensable) rating for service-connected residuals of a 
fracture of the T1 vertebra.  The veteran canceled a Travel 
Board hearing which was scheduled for November 2001.

The Board notes that the above issues are the only ones 
certified by the RO for appellate review, the only ones 
addressed in written argument on appeal by the veteran's 
representative at the RO and Board, and the only ones which 
the Board will handle in the present decision.  Multiple 
statements from the veteran suggest he may be seeking other 
VA benefits.  He is advised that if he wants to pursue other 
claims, he and his representative should particularize the 
other VA benefits he is seeking, and they should then present 
such information directly to the RO.


FINDINGS OF FACT


1.  The veteran's current sinusitis began during his active 
service.

2.  The veteran currently does not have a chronic left 
shoulder disability.

3. The veteran's current left heel spur began during his 
active service.

4.  Service-connected residuals of a fracture of a transverse 
process of the T1 vertebra is currently asymptomatic, does 
not cause limitation of motion of the thoracic spine, and 
does not involve a demonstrable deformity of the T1 vertebral 
body.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

3.  A left heel spur was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

4.  Residuals of a fracture of the T1 vertebra are 
noncompensable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from August 1971 to August 
1991, when he retired from service based on completion of 20 
years of service.

The veteran's service medical records show that in March and 
May 1974, chronic sinusitis was suspected as being the cause 
of coughing that was accompanied by mild tenderness over the 
maxillary sinus.  On clinical evaluation in May 1974, the 
diagnosis was allergic sinusitis and rhinitis.  In January 
1975, he complained of pain in his left heel upon the 
pressure of weight when walking.  There was tenderness over 
the inferior ventral aspect of the calcaneus, and on X-rays, 
radiodensity in the calcaneus was poorly outlined at the 
inferior margin.  In April 1978, he was seen for complaints 
of left-sided back pain that had been present for one month; 
the area of the spasm was in the left parathoracic area.  The 
pain also radiated down into the left leg.  There was no 
known injury or trauma.  The assessment was muscle spasm.   

He had headaches, chills, nausea, and weakness, with a slight 
cough and nasal symptoms in May 1980; the diagnosis was a 
flu-like illness.  He continued to have recurrent flu 
symptoms into October 1980.  That same month, an X-ray of the 
thoracic spine showed scoliosis of the lower thoracic spine 
with convexity directed to the right, but there was no 
evidence of acute bone injury, malalignment, or other 
significant bony abnormality.  In November 1980, in 
connection with complaints of headaches, dizziness and other 
symptoms of a flu-like illness, there was no sinus 
tenderness.  In July 1982, he was seen for complaints of 
sudden onset of pain in the upper left shoulder (mid-dorsal 
area) when breathing; the assessment was myositis.  Within 
one day, there was improvement, although he still had some 
pain on forward and side bending.  In April 1983, following 
complaints of a persistent cough for one week, it was noted 
that he had a history of cold and cough symptoms that would 
not go away.  In September 1987, a treatment record includes 
the remark that he had a persistent runny nose and more than 
the usual number of colds.  On radiographic examination of 
his sinuses in September 1987, the maxillary antrums showed 
some thickening of the mucosal lining, but the other sinuses 
were clear and normal in lucency.  The findings were deemed 
compatible with edematous changes in the maxillary antrum 
mucosa.  His sinuses were non-tender in December 1987 when he 
reported coughing and blood.  In December 1987 and January 
1988, he complained and was treated for chronic left heel 
pain that radiated into the left calf region.  The assessment 
was plantar fascial strain.  Mild left plantar fasciitis was 
also noted on a subsequent periodic examination, and he was 
to be referred to a podiatry clinic for left heel pain.  

The veteran reported pain and muscle spasm involving his 
head, neck, and shoulders in February 1989.  He was also 
diagnosed with a chip fracture of the transverse process of 
the T1 vertebra.  Slight scoliosis of the thoracic spine was 
noted.  He also was given a diagnosis of cervical somatic 
dysfunction in July 1989.

Following repeated complaints of a persistent cough, flu-like 
symptoms, chest congestion, fever, and post-nasal drainage, 
he was given a diagnosis of asthma in October 1989.  At that 
time, he was also given a sinus series to rule out sinusitis 
and pneumonia.  The X-rays were negative.  

Still during active service, in May 1990, the veteran was 
seen for cervical somatic dysfunction due to muscle spasms of 
the neck. 

On his May 1990 report of medical history, the veteran noted 
that he had had sinusitis, asthma, shortness of breath, pain 
or pressure in the chest, and chronic cough.  However, he 
indicated no past or current problems with his bones or 
joints, shoulders, recurrent back pain, or foot trouble.  
Nevertheless, he did clarify that he had been having 
intermittent left heel pain, frequent numbness of the ulnar 
aspect of the left arm, and left tennis elbow.  The 
accompanying medical examination noted recurrent left tennis 
elbow, a history of left cervical radiculopathy, and a 
history of asthma, but not the other problems listed on the 
medical history report form.  On a separate service medical 
record from May 1990, cervical spine pain was noted.

On his retirement medical history report in July 1991, the 
veteran noted that there had been no significant change from 
the May 1990 examination.  He again referred to past or 
current problems with sinusitis and other respiratory 
conditions.  He also noted recurrent back pain and foot 
trouble, but he denied past or current bone, joint, or other 
deformity and shoulder or elbow problems.  On the 
accompanying retirement medical examination, no abnormalities 
were listed.

The RO issued a rating decision in June 1995 in which it 
granted service connection and a noncompensable rating for 
residuals of a chip fracture of the transverse process of the 
T1 vertebra.  Service connection for asthma was also 
established.

In August 1995, the veteran was being seen for left chest 
pain and left arm pain; there also were references to 
possible left upper extremity radiculopathy.  

The veteran underwent a series of VA examinations in October 
1995.  On general medical examination, while he had 
complaints of chronic sinusitis, there were no symptoms at 
the time of the examination, and the physical examination of 
the nose, sinuses, mouth, and throat was within normal 
limits.  His gait, posture, and carriage were all within 
normal limits.  He had a spur in his left heel that caused 
intermittent pain on ambulation.  The diagnoses on general 
medical evaluation included lower back pain, chronic 
sinusitis, and bone spur of the left heel.  On spinal 
examination, he reported neck pain on and off with occasional 
radiation to both upper extremities.  Low back symptoms were 
also discussed and evaluated.  On objective examination, he 
had no gross postural abnormalities, and while a 
thoracolumbar scoliosis was noted, it was not severe.  The 
range of motion of the thoracolumbar spine was forward 
flexion to 80 degrees, backward extension to 5 degrees, 
bilateral lateral flexion to 15 degrees, bilateral rotation 
to 20 degrees.  Objective evidence of pain on motion was none 
to minimal.  He had no gross neurological complaints or 
numbness at that time.  Except for thoracolumbar scoliosis, 
X-rays were normal.  He also complained of left shoulder pain 
for the past 12 years without history of specific injury.  
There was no swelling, deformity, or instability referable to 
the left shoulder; range of motion was flexion to 180 
degrees, external rotation to 50 degrees, internal rotation 
to 80 degrees, and abduction to 180 degrees.  The diagnoses 
were chronic low back pain with left sciatica, chronic neck 
strain with occasional radiculopathy, and incidental 
thoracolumbar scoliosis.  There also was a diagnosis of 
chronic left shoulder tendinitis.    

On VA examination of the feet in October 1995, the veteran 
stated that his left heel hurt him all the time.  Following 
examination, diagnoses included left plantar fasciitis with 
heel spur syndrome.  X-rays taken at this time also showed no 
bony abnormality of the left foot.  

On VA respiratory examination in October 1995, it was noted 
veteran had a history of sinusitis and that most of the lung 
problems were related to the sinusitis, that his chronic 
cough appeared to be related to post-nasal drip, and that his 
mild obstructive disease might have been secondary to mild 
chronic inflammation with sinus problems.  

The veteran also underwent a VA nose and sinuses examination 
in October 1995.  X-rays of the paranasal sinuses revealed 
mucosal thickening in the maxillary and possibly some small 
mucosal thickening in the sphenoid sinuses.  X-rays showed 
that the paranasal sinuses were clear and well-aerated.  The 
ethmoid and frontal sinuses appeared to be within normal 
limits.  The impression was chronic rhinosinusitis.  

On VA examination of the spine in October 1995, he presented 
with a history of neck pain since 1989.  He also complained 
of some numbness in his left upper extremity, but only in the 
past few months and after he had developed chest pain.  He 
also complained of low back pain since 1971, with radiation 
to the right groin and to the left lower extremity.  He had 
no gross postural abnormalities.  While a thoracolumbar 
scoliosis was noted, it certainly was not severe.  The range 
of motion of the thoracolumbosacral spine was forward flexion 
to 80 degrees, backward extension to 5 degrees, left and 
right lateral flexion to 15 degrees, bilateral rotation to 20 
degrees.  Objective evidence of pain on motion was none to 
minimal.  He had no gross neurological complaints or numbness 
on the date of the examination.  X-rays showed moderate S-
shaped scoliosis of the thoracic spine with the primary 
convexity directed to the right side; it was most acute at 
the approximate level of T8.  Otherwise the vertebral bodies 
were of normal appearance, and the intervertebral space was 
well preserved.  No evidence of compression fracture of the 
thoracic spine was recognized.  The impression was minor 
scoliosis of the thoracic spine.  The diagnoses were chronic 
low back strain with left sciatica, chronic neck strain with 
occasional radiculopathy, and incidental thoracolumbar 
scoliosis.  

On VA examination of the joints in October 1995, the veteran 
reported having left shoulder pain for the past 12 years 
without any prior specific injury.  Objective findings 
included no swelling, deformity, or instability.  The range 
of motion of the left shoulder was flexion to 180 degrees, 
external rotation to 50 degrees, internal rotation to 80 
degrees, and abduction to 180 degrees.  The diagnosis was 
chronic left shoulder tendinitis.  

Treatment records show that in November 1995 the veteran was 
being treated for complaints of myositis of the left upper 
extremity. 

The veteran was seen by a private physician specializing in 
neurology in May 1996 after complaints of chest pain, 
shortness of breath, nausea, diaphoresis, and arms feeling 
numb and achy.  He was found, in pertinent part, to have mild 
bilateral hand and arm weakness, including mild weakness of 
the neck flexors and extensors due to pain in the cervical 
region when these muscle groups were tested.  That month, he 
also reported that he had been having a one-year history of 
pain  in his left shoulder and a feeling of tightness in the 
joints of both hands.  He denied any proximal muscle 
weakness, but he stated that he had some neck pain at times.  
The impression was probable myopathy.  

The claims folder includes private treatment from June 1996, 
including a report that the veteran had normal nerve 
conduction studies of the left upper and lower extremities.  

At November 1996 VA respiratory and sinus examinations, 
diagnoses included recurrent sinusitis, although X-rays and a 
CT scan revealed no active or chronic sinus disease.  

On VA examination of the left foot in November 1996, 
complaints included left heel pain.  X-rays showed a small 
calcaneal spur of the left heel.  The diagnoses included 
plantar fasciitis of the feet.  

VA November 1996 X-rays of the left shoulder were normal.  On 
VA examination of the spine in December 1996, the veteran 
complained of low back symptoms.  As to the thoracic spine, 
X-rays showed a questionable transverse process fracture of 
T1.  The veteran also complained of occasional shoulder pain 
and discomfort.  There was no dislocation or rotator cuff 
symptomatology.  Chronic lumbosacral strain was noted on this 
examination.  With regard to the thoracic spine, the examiner 
commented that X-rays showed evidence of a questionable old 
transverse process fracture of T1 that was asymptomatic at 
present, and that there was no clinical significance to the 
old fracture.  It was noted the veteran currently complained 
of shoulder pain but had full range of motion of both 
shoulders, and therefore no shoulder diagnosis would be 
confirmed at present.  It was noted he was asymptomatic 
concerning the shoulders, and there was no rotator cuff 
syndrome, bursitis, or tendinitis.  

An undated treatment record that appears to have been 
prepared in late 1996 or early 1997 indicates various 
problems including sinusitis.  In January 1997, it was noted 
that he complained of frequent sinusitis.  

In February 1997, the RO denied an increased (compensable) 
rating for service-connected residuals of a fracture of the 
T1 vertebra.  The RO also denied service connection for a 
left heel spur, sinusitis, and a left shoulder condition.  

The veteran was given a VA Persian Gulf War veteran registry 
examination in May 1997 that reviewed various of the 
veteran's symptoms and complaints.  In pertinent part, it was 
noted that he complained of sinusitis and left shoulder pain.  
On clinical evaluation, his sinuses, upper extremities, and 
neck were described as being normal.  With regard to the 
musculoskeletal system, it was also within normal limits 
except for lumbosacral spine area tenderness without spasm.  
The diagnoses included sinusitis, a history of left foot 
pain, and a history of cervical pain.

A June 1997 VA outpatient treatment record shows the veteran 
being treated for routine foot care of a left heel spur.  
That month, he also presented with complaints of neck and 
paraspinal tenderness as well as bilateral shoulder 
complaints.

Private records from Dr. Joel M. Levy in January 1998 include 
assessments of neuroma of the left third and fourth 
intermetatarsal space of the left foot, heel spur syndrome of 
the left foot, onychomycosis, and tinea pedis.  X-rays also 
showed an inferior calcaneal spur.  In March 1998, there was 
an assessment of a probable neuroma of the third 
intermetatarsal space of the left foot. 

VA outpatient treatment records from June 1998 show that the 
veteran complained of back pain.  X-rays from June 1998 
revealed moderate scoliosis convex to the left in the upper 
thoracic spine and to the right in the lower thoracic spine; 
there also were early degenerative changes in the cervical 
spine as well indirect evidence of mid-lumbar disc disease.  
Records from July 1998 show that the veteran was also being 
treated with injections for lateral epicondylitis of the left 
elbow.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate the claims that are the subject of 
this decision.  Pertinent medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

A.  Service connection claims

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

1.  Sinusitis

During the veteran's 20 years of active duty, there were 
several instances of upper respiratory symptoms in which 
sinusitis was suspected or assessed.  Sinusitis has been 
intermittently noted after service, and the veteran has given 
a credible history of recurrent sinus symptoms since service.  
There is sufficient evidence of continuity of symptomatology 
of sinusitis since service.  38 C.F.R. § 3.303(b).  
Considering the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran has current 
chronic sinusitis that began during his active duty.  The 
condition was incurred in service, and service connection is 
warranted.




2.  Left shoulder disability

Service medical records show generalized complaints which 
were not directly attributed to a left shoulder disorder.  A 
chronic left shoulder disability during service is not shown.  
At times after service the veteran has had left shoulder 
complaints, yet clinical and X-ray findings have been normal 
(despite isolated assessments such as tendinitis).  As noted 
at the 1996 VA examination, a shoulder diagnosis would not be 
given in light of the normal objective findings.

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a claimed condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The competent medical 
evidence shows no current left shoulder disability, and thus 
there may be no service connection.

The Board concludes that a left shoulder disability was 
neither incurred in nor aggravated by service, and service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

3.  Left heel spur 

During his lengthy active duty, the veteran complained on 
several occasions of left heel symptoms.  These complaints 
have continued after service and been attributed to a 
diagnosed left heel spur.  There is sufficient evidence of 
continuity of symptomatology of a left heel problems since 
service.  38 C.F.R. § 3.303(b).  Even if a left heel spur was 
first clearly diagnosed after service, the evidence as a 
whole suggests it began in service.  38 C.F.R. § 3.303(d).  
Considering the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's current left 
heel spur began during his active duty.  The condition was 
incurred in service, and service connection is warranted.

B.  Increased rating of residuals of a T1 fracture


The veteran's service-connected residuals of a T1 vertebral 
fracture are currently rated 0 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Residuals of a fracture of a vertebra may be rated based on 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.

Limitation of motion of the dorsal (thoracic) spine is rated 
0 percent when slight, and it is rated a 10 percent when 
moderate or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

As the examiner noted on the 1996 VA examination, X-rays 
showed a questionable old transverse process fracture of T1 
that was asymptomatic, and there was no clinical significance 
to the fracture.  Historical and recent medical evidence 
shows that the fracture in service only involved a transverse 
process of the T1 vertebra.  There is no demonstrable 
deformity of a vertebral body as required for a 10 percent 
rating under Code 5285.  The medical records as a whole show 
no limitation of motion of the thoracic spine due to the old 
T1 fracture, let alone moderate limitation of motion as 
required for a 10 percent rating under Code 5291.  There is 
no pain on motion of the thoracic spine due to the old T1 
fracture residuals, nor related moderate limitation of 
motion, as might support a 10 percent rating under this code.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  While the veteran has low back symptoms from a 
lumbar spine disorder, such are not part of the service-
connected thoracic spine condition located in the mid back. 

The weight of the credible evidence demonstrates that the 
service-connected residuals of a T1 vertebral fracture are 
noncompensable.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for sinusitis is granted.

Service connection for a left shoulder disability is denied.

Service connection for a left heel spur is granted.

An increased rating for residuals of fracture of the T1 
vertebra is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



